Citation Nr: 0106388	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed sleep 
apnea.  

2.  Disagreement with the initial 30 percent rating assigned 
for the service-connected psychiatric disorder.  

3.  Entitlement to an increased rating for the service-
connected hypertension, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1999 when he withdrew his claims for 
earlier effective dates for the award of service connection 
for post-traumatic stress disorder (PTSD) and for the 
assignment of a 30 percent rating for the service-connected 
left knee disability.  

Pursuant to 38 C.F.R. § 20.900(c) (2000), the Board has 
granted the veteran's Motion for Advancement on the Docket in 
this case due to his financial hardship.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran seeks service connection for sleep apnea which he 
asserts is due to his active service.  

A September 1998 private medical statement shows that he was 
seen for management options for his obstructive sleep apnea.  
The veteran reported that he had been in the Navy for many 
years and had always had sleeping difficulties which he 
attributed to an erratic sleep schedule.  

The Board finds that the veteran should be afforded a VA 
examination to determine the likely etiology of his sleep 
apnea.  

The veteran also disagrees with the initial 30 percent rating 
assigned for the service-connected PTSD.  

At a VA examination in September 1998, the diagnosis was that 
of PTSD.  The examiner determined that the Global Assessment 
of Functioning (GAF) score was that of 60/65.  A December 
1999 VA psychiatric outpatient record noted a diagnosis of 
chronic PTSD, rule out manic depressive disorder, dysthymia 
and mood disorder secondary to sleep apnea.  It was noted at 
that time that the GAF score had decreased to 45.  On the 
most recent VA examination in December 1999, the diagnosis 
was that of depressive disorder, not otherwise specified, 
rule out major depression, moderate.  The GAF score was that 
of 65.  

The Board finds that the evidence suggests that the veteran's 
service-connected psychiatric might have increased in 
severity and that clarification is needed regarding the 
currently diagnosis referable to the psychiatric disability.  
Therefore, another VA examination is necessary.  

Service connection is in effect for hypertension, currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.

A September 1999 VA outpatient record shows that the veteran 
was seen for complaints of stress.  It was noted that he was 
on medication and that he was seen three weeks earlier with a 
blood pressure of 134/88.  The blood pressure reading on 
examination was recorded as 224/101.  The assessment was that 
of stress and depression, and it was noted that hypertension 
was not well controlled.  

On VA examination in October 1999, blood pressure readings 
were recorded as 160/100, 150/100 and 150/94.  The diagnosis 
was that of poorly controlled hypertension.  An April 2000 
private medical statement noted that the veteran was being 
treated for hypertension.  

The Board finds in this regard that the medical evidence of 
record, including the most recent VA examination, was not 
adequate for the purpose of evaluating the service-connected 
hypertension.  Because it does not include sufficient detail 
for rating hypertension; further examination should be 
conducted on remand.  38 C.F.R. § 4.2 (2000).  

The Board notes that effective on January 12, 1998, the 
rating schedule criteria for evaluating diseases of the 
arteries and veins, were changed.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant generally applies.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In light of the need for an additional examinations, the RO 
should obtain all pertinent treatment records for review.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected PTSD and hypertension and for 
sleep apnea since service, which have not 
been previously identified or obtained.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, to include all VA treatment 
records, which have not been previously 
secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should identify 
the current psychiatric disorder(s) found 
on Axis I.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF score on Axis V.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
hypertension.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner's report should provide all 
current complaints, clinical findings and 
diagnoses referable to hypertension.  The 
examiner should evaluate and report on 
the veteran's current hypertension in 
terms of both the old and new diagnostic 
criteria of Diagnostic Code 7101.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  The RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed sleep 
apnea.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
All indicated testing should be done in 
this regard.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has a current disability 
manifested by sleep apnea due to disease 
or injury that was incurred in or 
aggravated by his active service.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

5.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


